DETAILED ACTION
The Request for Continued Examination filed on December 9, 2021 has been acknowledged. Claims 11-16 have been withdrawn. Claims 1-10 and 17-23, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is recites an abstract idea without reciting significantly more. Under the 2019 
The claims as stated above are considered to be a method of organizing human activity as it is merely collecting and comparing data for the purpose of enforcing statements or policies, which can be broad enough to be merely enforcing the terms of a contract.
The applicant has amended the claims to include limitations directed toward security and authenticating of information and sources of information. Specifically “a plurality of one-way hashes, wherein (i) each one-way hash corresponds to a computer-executable enforcement instruction of the plurality of computer-executable enforcement instructions and (ii) each one-way hash enables authentication of the corresponding computer-executable enforcement instruction” which establishes hashing information but as previously discussed in regard to prior claim 7, there is no specifics as to how the one-way hash is examined. As such this is generically using known techniques to achieve the intended result. Further still the applicant has cited references establishing the use of these values again indicating that these are known conventional techniques. As such the applicant is merely using generic known techniques to achieve their intended result of securing access to data and authenticating data sources. Amended 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the use of “controller computing device” to perform routine generic functions. The computer in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component, as stated above. This is even supported by the applicant’s original specification which states “The controller, like a compiler, can be generic”, paragraph [0041] of the originally filed specification. The claims are broad enough to allow for various ways of receiving and accessing the stored information. Additionally the authentication and interactions can also work in any possible way. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the element of “controller computing device” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 3, establishes the that controller computing device “configured to transmit to the plurality of client computing devices, via a handshake protocol, the proof of controller authenticity, wherein the proof of controller authenticity is a certificate of authenticity signed by a certification authority of the controller provider”, however this merely describes transmitting the proof of authenticity, which is merely an insignificant extra solution activity as it is merely transmitting data. 
Claims 4 and 5 utilizes a trusted platform module technology which like the authentication shown in claim 3, this is a known conventional process and doesn’t change or even link to the process of enforcing the promises. This again is supported by the applicant’s specification paragraph [0070] which establishes these concepts are known. 
Claim 6 states that the service provider is part of a service oriented architecture system which establishes the environment of use but does not change how the steps of are performed. Further the applicant has cited references specifically reference [16] which establish these types of architectures are known. 
Claim 7, 8 and 19-21 describe the use of a one-way hash to identify the law or rules which apply. Claim 7 merely states that the client is “configured to demonstrate 
Claims 9, 10 and 22-23 discuss that the pledges depend or are subordinate from other pledges, while this expands on how the rules are applied it merely indicates a description of the rules and allows for the rules to depend in any way for any reason, which again is a generic concept rather than a specific practical application. 
Claim 18 as amended describes what the proof of controller authenticity is, that is it can be “a certificate of authenticity signed by a certificate authority of a controller provider” or “a certificate of authenticity signed by a manufacturer of a host of the controller computing device” or “a one-way hash of operating code of the controller computing device” which describes what is received but not how it is used. Again this is merely receiving information and as such is insignificant extra solution activity as it does not establish how the information is used. Further as discussed above these are indicated as known techniques as such these limitations fail to render the claims into a practical application.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0046709 A1) hereafter Lee, in view of Sylla (WO 2006/121933 A2) hereafter Sylla.
As per claim 1, Lee discloses a computing system for scalably providing client computing devices with trusted services over the internet (Page 4, paragraph [0045]; discloses that the sever can have both cloud storage and cloud computing making the system scalable. Page 17, paragraphs [0173] and Page 2, paragraphs [0025]-[0026]; discloses that the registry is accessible by clients through software to verify products), the system comprising:
As defined by the applicant on Page 7, paragraph [0035] of the originally filed specification, “a pledge is a promise P enforced via PleM or similar mechanism”, as stated by the applicant Page 9, of the remarks filed on August 26, 2021, “paragraph [0078] goes on to describe such a “statement” is being “claimed to be satisfied by the law in question,” i.e., an assurance that the law is satisfied”, thus a pledge is merely a statement of the conditions to be monitored to ensure compliance) registry database (Lee Page 18, paragraphs [0187]-[0189] and Page 19, paragraph [0190]; discloses that the system contains a registry or database that includes statements such as delivery terms and rules for tracking delivery and ensuring the validity of the product. Page 11, paragraph [0105]; discloses that the system accesses the stored list of triggering events within the database, the system determines if the detected event is within the triggering events and accesses the rules engine to access the rules for the detected event. It identifies the one or more operations associated with the identified rules) storing:
		computer-readable representations of a plurality of operating conditions applicable to a service provider associated with a plurality of client computing devices, the plurality of operating conditions relating to a plurality of services available from the service provider (Page 3, paragraph [0035]; discloses that there are a plurality of client devices. Page 4, paragraph [0043]; discloses that there a plurality of service providers which provide different services which are consistent with each business entity. Page 17, paragraphs [0173] and Page 2, paragraphs [0025]-[0026]; discloses that the registry is accessible by clients through software. This interpretation is consistent with the applicant’s originally filed specification paragraph [0052] which states that “Service Level Agreement (SLA): A service can be pledge that if it does not respond to a request within a specified period of time”. Specifically Lee Page 18, paragraph [0189]; discloses that the system will track and confirm if the products were shipped within the terms defined by the manufacturer. Lee goes on to state in paragraph [0189] that this includes the release of funds or payments for the distributor’s services in accordance with the rules defined by the manufacturer. Thus these are computer-readable representations of the operating conditions which are applicable to the service provider and are to be monitored to ensure compliance); and
		a plurality of computer-executable enforcement instructions corresponding to the plurality of operating conditions, that, when loaded and executed, enforce the plurality of operating conditions (Lee Page 18, paragraphs [0187]-[0189] and Page 19, paragraphs [0190] and [0197]; disclose that each product has an associated set of rules which it must conform with. The process “promises” or makes a statement that the products are certified and conform with the rules, which turns the “promise” into a “pledge” based on the rules as the applicant’s originally filed specification. Lee Page 18, paragraph [0189]; discloses that the system will track and confirm if the products were shipped within the terms defined by the manufacturer. Lee goes on to state in paragraph [0189] that this includes the release of funds or payments for the distributor’s services in accordance with the rules defined by the manufacturer. Thus these are computer-readable representations of the operating conditions which are applicable to the service provider and are to be monitored to ensure compliance); and
	a controller computing device configured to scalably provide the plurality of services to the plurality of client computing devices in accordance with the plurality of 
		accessing, the pledge registry database, via a communications network, to obtain (i) the enforcement instructions corresponding to the plurality of operating conditions (Page 11, paragraph [0105]; discloses that the system accesses the stored list of triggering events within the database, the system determines if the detected event is within the triggering events and accesses the rules engine to access the rules for the detected event. It identifies the one or more operations associated with the identified rules); and
		loading and executing the plurality of enforcement instructions, thereby scalably providing the plurality of client computing devices with trusted services (Page 4, paragraph [0047]; discloses that the system executes software instructions to establish the rules that regulate distributions of and/or secured transactions. Page 11, 
	Lee fails to explicitly disclose a plurality of one-way hashes, wherein (i) each one-way hash corresponds to a computer-executable enforcement instruction of the plurality of computer-executable enforcement instructions and (ii) each one-way hash enables authentication of the corresponding computer-executable enforcement instruction; and accessing the pledge registry database, via a communications network, to obtain (i) the enforcement instructions corresponding to the plurality of operating conditions and (ii) the plurality of one-way hashes corresponding to the plurality of enforcement instructions; transmitting to the plurality of client computing devices, via the communications network, (i) a proof of controller authenticity, and (ii) the obtained plurality of one-way hashes corresponding to the plurality of enforcement instructions; receiving, from the plurality of client devices, an indication of self-determined trust in (i) the controller computing device, based on a verification of the proof of controller authenticity, and (ii) the plurality of enforcement instructions, based on a verification of the plurality of one-way hashes corresponding to the plurality of enforcement instructions, said self-determined trust qualifying the plurality of services as trusted services with respect to the plurality of client devices.
	Sylla, which like Lee talks about communications between a central server to a client, teaches it is known to have a plurality of one-way hashes, wherein (i) each one-way hash corresponds to a computer-executable enforcement instruction of the plurality of computer-executable enforcement instructions and (ii) each one-way hash enables authentication of the corresponding computer-executable enforcement instruction (Page 
	accessing the pledge registry database, via a communications network, to obtain (i) the enforcement instructions corresponding to the plurality of operating conditions and (ii) the plurality of one-way hashes corresponding to the plurality of enforcement instructions (Page 9, line 15 through Page 10, line 10; teaches that the system access a collection of instructions that correspond to a plurality of operation conditions or software instructions which are executed. Page 9, lines 5-14; teaches that it is known to include one-way hash functions to authenticate data); 
transmitting to the plurality of client computing devices, via the communications network, (i) a proof of controller authenticity, and (ii) the obtained plurality of one-way hashes corresponding to the plurality of enforcement instructions (Page 12, lines 19-26; teaches that certificates can be used to attest that the module is genuine. Page 15, lines 1-5; teaches that the server or controller can authenticate itself and provides this information to the client devices through the network. Page 9, line 15 through Page 10, line 10; teaches that the system access a collection of instructions that correspond to a plurality of operation conditions or software instructions which are executed. Page 9, lines 5-14; teaches that it is known to include one-way hash functions to authenticate data); 

Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. While Lee discloses securing and validating the communications between parties, Lee fails to disclose 
Sylla teaches it is known to implement a system for authenticating communications to ensure security. In doing so the system creates a series of one-way hashes of the software instructions to ensure that the instructions are not tampered with. It also utilizes certificates to send and receive communication to ensure the source is genuine and can be trusted.
It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee the ability to use one-way hashes and certificates to authenticate communications as taught by Sylla since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Sylla, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee, with the ability to use one-way hashes and certificates to authenticate communications as taught by Sylla, for the purposes of ensuring security. As established in Sylla it is known to implement an authentication system which utilizes one-way hashes and certificates to attest that the information has not been tampered with and that the source is genuine. Since Lee already transmits information and enforces rules it would have been obvious to implement an authentication system similar to what is shown in Sylla to ensure that the data has not been tampered with and the sources are genuine. Sylla establishes 
As per claim 2, the combination of Lee and Sylla teaches the above-enclosed invention; Lee further discloses comprising a controller provider configured to manage a plurality of controller computing devices, including the controller computing device configured to scalably provide the plurality of services of the service provider (Page 3, paragraphs [0041]-[0042] and Page 4, paragraphs [0043] and [0047]; discloses that the system can contain more than server or controller computing device. The server contains software which establishes the enforcement of the rules for tracking the assets and their transactions. Page 18, paragraphs [0187]-[0189] and Page 19, paragraphs [0190] and [0197]; disclose that each product is tracked using the software in the system. The central authority acts as the controller provider which operates the repository which tracks each product for a plurality of service providers or manufacturers. The system tracks the sale of the products and ensures those sales conform to the rules of the smart contract. Which is a statement which indicates the system intends to certify the products as they change hands and enforces this statement through a series of rules which are indicated with the product and smart contract. Page 4, paragraph [0045]; discloses that the sever can have both cloud storage and cloud computing making the system scalable).
As per claim 4, the combination of Lee and Sylla teaches the above-enclosed invention; Sylla further teaches wherein the service provider provides the controller computing device using trusted platform module technology (Page 9, line 20 through Page 11, line 4 and Page 12, line 19 through Page 13, line 6; teaches it is known for the 
As per claim 5, the combination of Lee and Sylla teaches the above-enclosed invention; Sylla further teaches wherein the proof of controller authenticity is at least one: (i) a certificate of authenticity signed by a manufacturer of a host of the controller computing device, wherein the certificate of authenticity attests that the host is implementing the controller computing device using the trusted platform module technology, and (ii) a one-way hash of operating code of the controller computing device (Page 9, line 20 through Page 11, line 4 and Page 12, line 19 through Page 13, line 6; teaches it is known for the service provider to provide the controller with a trusted platform module technology to ensure the source is genuine and can be trusted. Page 11, lines 17-25; teaches that the trusted platform module can have an endorsement key pair which is generated and embedded during the manufacturing process).
As per claim 17, Lee discloses a method of scalably accessing a trusted service over the internet (Page 4, paragraph [0045]; discloses that the sever can have both cloud storage and cloud computing making the system scalable. Page 17, paragraphs [0173] and Page 2, paragraphs [0025]-[0026]; discloses that the registry is accessible by clients through software to verify products), the method comprising:
	receiving from a service provider: (i) computer-readable representations of a plurality of operating conditions applicable to the service provider and relating to a plurality of service available from the service provider and (ii) information relating to a controller computing device used to provide the plurality of services to a plurality of client computing device in accordance with the plurality of operating condition, wherein 
	wherein the computer program, when loaded and executed, enforces the plurality of operating conditions (Page 4, paragraph [0047]; discloses that the system executes software instructions to establish the rules that regulate distributions of and/or secured transactions. Page 11, paragraph [0105]; discloses that the system stores the events and their rules monitoring the operations of those events to execute the transactions and perform the service);
As defined by the applicant on Page 7, paragraph [0035] of the originally filed specification, “a pledge is a promise P enforced via PleM or similar mechanism”) registry database to verify information relating to the operating condition, including the enforcement instruction corresponding to the operating condition (Page 18, paragraphs [0187]-[0189] and Page 19, paragraph [0190]; discloses that the system contains a registry or database that includes statements such as delivery terms and rules for tracking delivery and ensuring the validity of the product. Page 17, paragraphs [0173] and Page 2, paragraphs [0025]-[0026]; discloses that the registry is accessible by clients through software. This interpretation is consistent with the applicant’s originally filed specification paragraph [0052] which states that “Service Level Agreement (SLA): A service can be pledge that if it does not respond to a request within a specified period of time”. Specifically Lee Page 18, paragraph [0189]; discloses that the system will track and confirm if the products were shipped within the terms defined by the manufacturer. Lee goes on to state in paragraph [0189] that this includes the release of funds or payments for the distributor’s services in accordance with the rules defined by the manufacturer. Page 11, paragraph [0105]; discloses that the system accesses the stored list of triggering events within the database, the system determines if the detected event is within the triggering events and accesses the rules engine to access the rules for the detected event. It identifies the one or more operations associated with the identified rules);
	authenticating the client devices (Page 2, paragraphs [0026] and Page 7, paragraph [0077]; discloses that the system uses public key and private key to authenticate the users);

	Lee however fails to explicitly disclose receiving from a service provider (ii) a proof of controller authenticity, (iii) a plurality of one-way hashes, wherein each one-way hash corresponds to a computer-executable enforcement instruction of a plurality of computer-executable enforcement instructions. Lee additionally fails to explicitly disclose accessing a pledge registry database to: (i) verify the plurality of one-way hashes corresponding to the plurality of enforcement instructions, and (ii) verify the proof of controller authenticity for the controller computing device used to provide the plurality of services; indicating self-determined trust in (i) the controller computing device, based on the verification of the proof of controller authenticity, and (ii) the plurality of enforcement instructions, based on the verification of the plurality of one-way hashes.

	accessing a pledge registry database to: (i) verify the plurality of one-way hashes corresponding to the plurality of enforcement instructions, and (ii) verify the proof of controller authenticity for the controller computing device used to provide the plurality of services (Page 9, line 15 through Page 10, line 10; teaches that the system access a collection of instructions that correspond to a plurality of operation conditions or software instructions which are executed. Page 9, lines 5-14; teaches that it is known to include one-way hash functions to authenticate data); 
indicating self-determined trust in (i) the controller computing device, based on the verification of the proof of controller authenticity, and (ii) the plurality of enforcement instructions, based on the verification of the plurality of one-way hashes (Page 12, lines 
Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. While Lee discloses securing and validating the communications between parties, Lee fails to disclose including a one-way hash of the instructions and transmit and receive proof of authenticity and the encrypted instructions.
Sylla teaches it is known to implement a system for authenticating communications to ensure security. In doing so the system creates a series of one-way hashes of the software instructions to ensure that the instructions are not tampered 
It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee the ability to use one-way hashes and certificates to authenticate communications as taught by Sylla since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Sylla, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee, with the ability to use one-way hashes and certificates to authenticate communications as taught by Sylla, for the purposes of ensuring security. As established in Sylla it is known to implement an authentication system which utilizes one-way hashes and certificates to attest that the information has not been tampered with and that the source is genuine. Since Lee already transmits information and enforces rules it would have been obvious to implement an authentication system similar to what is shown in Sylla to ensure that the data has not been tampered with and the sources are genuine. Sylla establishes that this can be used to create trust in the system and that this trust can then be used to extend to devices, software and other components in the system.
As per claim 18, the combination of Lee and Sylla teaches the above-enclosed invention; Sylla further teaches wherein the proof of controller authenticity received from the service provider is at least one of: (i) a certificate of authenticity signed by a 
Lee further discloses comprising a controller provider configured to manage a plurality of controller computing devices, including the controller computing device configured to scalably provide the plurality of services of the service provider (Page 3, paragraphs [0041]-[0042] and Page 4, paragraphs [0043] and [0047]; discloses that the system can contain more than server or controller computing device. The server contains software which establishes the enforcement of the rules for tracking the assets and their transactions. Page 18, paragraphs [0187]-[0189] and Page 19, paragraphs [0190] and [0197]; disclose that each product is tracked using the software in the system. The central authority acts as the controller provider which operates the repository which tracks each product for a plurality of service providers or manufacturers. The system tracks the sale of the products and ensures those sales 
As per claim 19, the combination of Lee and Sylla teaches the above-enclosed invention; Lee further discloses identifying the plurality of enforcement instructions implemented by the computer program of the controller computing device by examining the plurality of hashes of the enforcement instruction implemented by the computer program of the controller computing device (Page 7, paragraph [0080]). 
Sylla further teaches that the hashes are known to be one-way hashes (Page 9, lines 5-14; teaches that it is known to include one-way hash functions to authenticate data. Page 9, line 20 through Page 10, line 10; teaches that the software instructions are encrypted or authenticated. This ensures that the software instructions or computer-executable instruction have not been changes since they were authenticated. As such these one-way hashes enable authentication of the instructions as it ensures it has not been tampered with).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0046709 A1) hereafter Lee, in view of Sylla (WO 2006/121933 A2) hereafter Sylla, further in view O’Toole, Jr. (US 8,352,725 B1) hereafter O’Toole.
As per claim 3, the combination of Lee and Sylla teaches the above-enclosed invention; Sylla further teaches wherein the proof of controller authenticity is a certificate 
The combination however fails to explicitly state wherein the controller computing device is configured to transmit to the plurality of client computing devices, via a handshake protocol, the proof of controller authenticity.
O’Toole, which like Sylla talks about authenticating devices, teaches it is known for the controller computing device to be configured to transmit to the plurality of client computing devices, via a handshake protocol, the proof of controller authenticity (Col. 18, lines 8-41; teaches that when communicating authentication information it is known to do so during a handshake protocol where the client communicates with the server and the server responds to the communication to establish the connection. During this handshake protocol it is known to transmit the proof of controller authenticity. Since the combination already establishes that the client and the server communicate and authenticate each other, it would have been obvious to do it during a handshake protocol which is the initial connection between the client and server as shown in O’Toole. This would ensure both the client and the server authentic and can be trusted which is the goal of Sylla).
Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. Sylla teaches it is known to implement a system for authenticating communications to ensure security. In doing so the system creates a series of one-way hashes of the software instructions to ensure that the instructions are not tampered with. It also utilizes certificates to send and 
O’Toole teaches it is known to authenticate devices using a handshake protocol it is known to transmit authentication information which can include certificates of authentication. O’Toole establishes this ensures that the communication can be trusted.
It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee and Sylla the ability to transmit authentication information during a handshake protocol as taught by O’Toole since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of O’Toole, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee and Sylla, with the ability to transmit authentication information during a handshake protocol as taught by O’Toole, for the purposes of ensuring that the communication can be established in a trusted manner. Since the combination already establishes that the client and the server communicate and authenticate each other, it would have been obvious to do it during a handshake protocol which is the initial connection between the client and server as shown in O’Toole. This would ensure both the client and the server authentic and can be trusted which is the goal of Sylla.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0046709 A1) hereafter Lee, in view of Sylla (WO 2006/121933 A2) hereafter Sylla, further in view of Loewy et al. (US 2004/0193703 A1) hereafter Loewy.
As per claim 6 the combination of Lee and Sylla teaches the above-enclosed invention; the combination however fails to disclose wherein the given service provider is part of a service-oriented architecture (SOA) system.
	Loewy, which like Lee and Sylla talks about a centralized system, teaches it is known for the given service provider to be part of a service-oriented architecture (SOA) system (Page 3, paragraphs [0041]-[0046]; teaches that it is known for service providers to be part of a service-oriented architecture and that this is done to provide conformance and governance to enable distributed multi-user environments. Loewy further states that this allows for centralized policies or rules. Since Lee already has a centralized system it would have been obvious as shown in Loewy that this could be part of a service-oriented architecture as this is a known way to operate a centralized management of information to track actions. As stated in Loewy this provides effective tracking for all system elements).
	Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. Sylla teaches it is known to implement a system for authenticating communications to ensure security. In doing so the system creates a series of one-way hashes of the software instructions to ensure 
Loewy teaches it is known for a service provider to be part of a service-oriented architecture system. 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the centralized authority found in Lee and Sylla with the service provider being part of a service-oriented architecture system as shown in Loewy.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Loewy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee and Sylla, with the service provider being part of a service-oriented architecture system as shown in Loewy, for the purposes of offering a centralized management point for tracking all of the system elements. Since Lee already has a centralized system it would have been obvious as shown in Loewy that this could be part of a service-oriented architecture as this is a known way to operate a centralized management of information .

Claim(s) 7, 8, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0046709 A1) hereafter Lee, in view of Sylla (WO 2006/121933 A2) hereafter Sylla, further in view of Sprosts et al. (US 2007/0079379 A1) hereafter Sprosts.
As per claim 7, the combination of Lee and Sylla teaches the above-enclosed invention; Lee further discloses wherein the system can communicate encrypted and/or hashed rules to owners of and/or users associated with, the tracked assets (Page 7, paragraph [0080]).
Sylla further teaches wherein the controller computing device is configured to demonstrate compliance with the plurality of enforcement instructions by transmitting to the plurality of client computing devices the one-way hashes of the plurality of enforcement instructions (Page 9, lines 5-14; teaches that it is known to include one-way hash functions to authenticate data. Page 9, line 20 through Page 10, line 10; teaches that the software instructions are encrypted or authenticated. This ensures that the software instructions or computer-executable instruction have not been changes since they were authenticated. As such these one-way hashes enable authentication of the instructions as it ensures it has not been tampered with).
The combination however fails to disclose enabling the plurality of client computing devices to identify the plurality of enforcement instructions by examining the plurality of one-way hashes of the plurality of enforcement instructions.

	Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. Sylla teaches it is known to implement a system for authenticating communications to ensure security. In doing so the system creates a series of one-way hashes of the software instructions to ensure that the instructions are not tampered with. It also utilizes certificates to send and receive communication to ensure the source is genuine and can be trusted. While the combination teaches securing and validating the communications between parties, the combination fails to disclose using a one-way hash to compare rules.
	Sprosts teaches it is known to one-way hashes of the rule identifiers and this is done to improve security. 
	It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee and Sylla the ability to use one-way hashes of the rule identifiers 
Therefore, from this teaching of Sprosts, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee and Sylla, with the ability to use one-way hashes of the rule identifiers to improve security as taught by Sprosts, for the purposes of improving security. Since Lee already discloses the use of hashed rules and communicating those hashed rules to any involved party this would allow the client to identify the rules using the hash. Sprosts establishes that this is done using a one-way hash and improves the security of the system.
As per claim 8, the combination of Lee, Sylla and Sprosts teaches the above-enclosed invention; Sprosts further teaches wherein examining the plurality of one-way hashes of the plurality of enforcement instructions includes comparing (i) the plurality one-way hashes of the plurality of enforcement instructions obtained from the controller computing device with (ii) one-way hashes of the plurality of enforcement instructions received from the service provider (Page 3, paragraph [0060]; teaches that it is known to enable the specified party to be able to decode the rules that matched by comparing the rules using a one-way hash. This is used to improve the security of the system. Since Lee already discloses the use of hashed rules and communicating those hashed rules to any involved party this would allow the client to identify the rules using the hash. 
As per claim 20, the combination of Lee and Sylla teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein examining the plurality of one-way hashes of the plurality of enforcement instructions includes comparing (i) the plurality of one-way hashes of the plurality of enforcement instructions implemented by the computer program of the controller computing device with (ii) one-way hashes of the plurality of enforcement instructions received from the service provider.
Sprosts further teaches wherein examining the plurality of one-way hashes of the plurality of enforcement instructions includes comparing (i) the plurality of one-way hashes of the plurality of enforcement instructions implemented by the computer program of the controller computing device with (ii) one-way hashes of the plurality of enforcement instructions received from the service provider (Page 3, paragraph [0060]; teaches that it is known to enable the specified party to be able to decode the rules that matched by comparing the rules using a one-way hash. This is used to improve the security of the system. Since Lee already discloses the use of hashed rules and communicating those hashed rules to any involved party this would allow the client to identify the rules using the hash. Sprosts establishes that this is done using a one-way hash and improves the security of the system).
Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. Jones teaches it is known 
	Sprosts teaches it is known to use one-way hashes of the rule identifiers and to compare them and this is done to improve security. 
	It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee and Sylla the ability compare one-way hashes of the rule identifiers with one-way hashes received from the service provider to improve security as taught by Sprosts since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Sprosts, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee and Sylla, the ability compare one-way hashes of the rule identifiers with one-way hashes received from the service provider as taught by Sprosts, for the purposes of improving security. Since Lee already discloses the use of hashed rules and 
As per claim 21, the combination of Lee and Sylla teaches the above-enclosed invention; Lee further discloses wherein verifying the proof of the controller authenticity for the controller computing device includes examining a hash of operating code of the controller computing device (Page 7, paragraph [0080]; discloses that the rules and the triggers are hashed and stored and later examined in subsequent transactions).
Sylla further teaches the hashes are one-way hashes of the plurality of enforcement instructions (Page 9, lines 5-14; teaches that it is known to include one-way hash functions to authenticate data. Page 9, line 20 through Page 10, line 10; teaches that the software instructions are encrypted or authenticated. This ensures that the software instructions or computer-executable instruction have not been changes since they were authenticated. As such these one-way hashes enable authentication of the instructions as it ensures it has not been tampered with).
The combination is not specific that the system compares and matches the one-way hashes.
Sprosts, which like Lee tracks messages using hashed information, teaches the use of one-way hashes to compare and match rules (Page 3, paragraph [0060]; teaches that it is known to enable the specified party to be able to decode the rules that matched by comparing the rules using a one-way hash. This is used to improve the security of the system. Since Lee already discloses the use of hashed rules and communicating those hashed rules to any involved party this would allow the client to identify the rules 
Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. Jones teaches it is known to issue certificates for authenticating computing devices and that this was known in the prior art at the time of the invention. Sylla teaches it is known to implement a system for authenticating communications to ensure security. In doing so the system creates a series of one-way hashes of the software instructions to ensure that the instructions are not tampered with. It also utilizes certificates to send and receive communication to ensure the source is genuine and can be trusted. While the combination discloses securing and validating the communications between parties, the combination fails to disclose using a one-way hash to compare rules.
	Sprosts teaches it is known to use one-way hashes of the rule identifiers and to compare them and this is done to improve security. 
	It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee and Sylla the ability compare one-way hashes of the rule identifiers with one-way hashes received from the service provider to improve security as taught by Sprosts since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
.

Claim(s) 9, 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0046709 A1) hereafter Lee, in view of Sylla (WO 2006/121933 A2) hereafter Sylla, further in view of Arjomand et al. (US 2016/0379312 A1) hereafter Arjomand.

As per claim 9, the combination of Lee and Sylla teaches the above-enclosed invention; Lee further discloses that operations can be dependent on the outcome of applied rules (Page 21, claim 2). 
The combination however fails to disclose wherein an operating condition applicable to the service provider is a subordinate to another operating condition, forming a conformance hierarchy of at least two operating conditions.
Arjomand, which like Lee talks about applying rules and conditions to transactions, teaches it is known for an operating condition made by a service to be 
Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. Sylla teaches it is known to implement a system for authenticating communications to ensure security. In doing so the system creates a series of one-way hashes of the software instructions to ensure that the instructions are not tampered with. It also utilizes certificates to send and receive communication to ensure the source is genuine and can be trusted. While the combination discloses securing and validating the communications between parties, the combination fails to disclose implementing subordinate rules based off of other rules.
	Arjomand teaches it is known to implement subordinate rules based off of other rules. 
	It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee and Sylla the ability to implement subordinate rules based off of other rules as taught by Arjomand since the claimed invention is merely a combination 
Therefore, from this teaching of Arjomand, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee and Sylla, with the ability to implement subordinate rules based off of other rules as taught by Arjomand, for the purposes of improving the control of the system. Since Lee already discloses that the rules can depend on the outcome of other tests or operations it would have been obvious to have a set of subordinate rules so that service providers can have better control as established in Arjomand.
As per claim 10, the combination of Lee, Sylla and Arjomand teaches the above-enclosed invention; Lee further discloses wherein the controller computing device is configured to provide the plurality of client computing devices with a sequence of hashes of enforcement instructions of the at least two operating conditions (Page 7, paragraph [0080]; discloses that the values are communicated in hashes).
Sylla further teaches that the hashes are known to be one-way hashes (Page 9, lines 5-14; teaches that it is known to include one-way hash functions to authenticate data. Page 9, line 20 through Page 10, line 10; teaches that the software instructions are encrypted or authenticated. This ensures that the software instructions or computer-executable instruction have not been changes since they were authenticated. As such these one-way hashes enable authentication of the instructions as it ensures it has not been tampered with).

As per claim 22, the combination of Lee and Sylla teaches the above-enclosed invention; Lee further discloses that operations can be dependent on the outcome of applied rules (Page 21, claim 2).
The combination however fails to further disclose wherein a hierarchy of operating conditions is associated with a given trusted services of the plurality of services, and operating conditions depending from a given operating condition in the hierarchy of operating conditions are required to be consistent with the given operating condition.
Arjomand, which like Lee talks about applying rules and conditions to transactions, teaches it is known for a hierarchy of operating conditions is associated with a given trusted service of the plurality of services, and operating conditions depending from a given operating condition in the hierarchy of operating conditions are required to be consistent with the given operating condition (Page 25, paragraph [0250]; teaches that it is known for a set of rules or conditions to be subordinate or dependent on another set of rules or conditions. As shown in Arjomand this allows the rules to change or be altered based on the prior condition or rules as they are enforced. This allows the entities to control limits or other conditions. Since Lee already discloses that the rules can depend on the outcome of other tests or operations it would have been 
Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. Sylla teaches it is known to implement a system for authenticating communications to ensure security. In doing so the system creates a series of one-way hashes of the software instructions to ensure that the instructions are not tampered with. It also utilizes certificates to send and receive communication to ensure the source is genuine and can be trusted. While the combination discloses securing and validating the communications between parties, the combination fails to disclose implementing subordinate rules based off of other rules.
	Arjomand teaches it is known to implement subordinate rules based off of other rules. 
	It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee and Sylla the ability to implement subordinate rules based off of other rules as taught by Arjomand since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Arjomand, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee and Sylla, with the ability to implement subordinate rules based off of other rules as .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0046709 A1) hereafter Lee, in view of Sylla (WO 2006/121933 A2) hereafter Sylla, further in view of Arjomand et al. (US 2016/0379312 A1) hereafter Arjomand, further in view of Sprosts et al. (US 2007/0079379 A1) hereafter Sprosts.
As per claim 23, the combination of Lee, Sylla and Arjomand teaches the above-enclosed invention; Lee further discloses determining whether an enforcement instruction associated with the given trusted service is consistent with a corresponding operating condition using hashes (Page 7, paragraph [0080]; discloses that the values are communicated in hashes).
Sylla further teaches the hashes are one-way hashes of the plurality of enforcement instructions (Page 9, lines 5-14; teaches that it is known to include one-way hash functions to authenticate data. Page 9, line 20 through Page 10, line 10; teaches that the software instructions are encrypted or authenticated. This ensures that the software instructions or computer-executable instruction have not been changes since they were authenticated. As such these one-way hashes enable authentication of the instructions as it ensures it has not been tampered with).

	The combination however fails to explicitly state that the use of one-way hashes to compare and match rules.
	Sprosts, which like Lee tracks messages using hashed information, teaches the use of one-way hashes to compare and match rules (Page 3, paragraph [0060]; teaches that it is known to enable the specified party to be able to decode the rules that matched by comparing the rules using a one-way hash. This is used to improve the security of the system. Since Lee already discloses the use of hashed rules and communicating those hashed rules to any involved party this would allow the client to identify the rules using the hash. Sprosts establishes that this is done using a one-way hash and improves the security of the system).
Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. Sylla teaches it is known to implement a system for authenticating communications to ensure security. In doing so the system creates a series of one-way hashes of the software instructions to ensure that the instructions are not tampered with. It also utilizes certificates to send and 
	Sprosts teaches it is known to use of one-way hashes to compare and match rules. 
	It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee, Sylla and Arjomand the ability to use of one-way hashes to compare and match rules as taught by Sprosts since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Sprosts, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee, Sylla and Arjomand, with use of one-way hashes to compare and match rules as taught by Sprosts, for the purposes of improving security. Since Lee already discloses the use of hashed rules and communicating those hashed rules to any involved party this would allow the client to identify the rules using the hash. Sprosts establishes that this is done using a one-way hash and improves the security of the system.


Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 11-12, regarding the restriction, specifically that “In a previous Amendment filed on August 26, 2021, hereinafter referred to as "previous Amendment," Applicant attempted to clarify for the record that the allegedly distinct groups of inventions (Groups I and II) are capable of being used together. In the Final Office Action dated September 20, 2021, hereinafter referred to as "Final Office Action," the Office responded to point out that in addition to the capability of being used together, the allegedly distinct groups can alternatively "have a materially different design, mode of operation, function, or effect" and, thus, are properly subject to restriction. See Final Office Action, page 41. Applicant respectfully disagrees, and submits, that on the contrary, the design, mode of operation, function, and effect of the allegedly distinct groups are sufficiently similar so as to preclude treatment as separate inventions (along with the aforementioned requirement of capability of being used together). This submission is supported by Applicant's Specification, which states that "[an] aspect of [the pledge registry] is to provide potential services with a registry of pledges, which they may use for creating their own pledges." Specification as filed, paragraph [0076]. Further support can be found in Applicant's Claim 15 as originally filed, which specifies that in some embodiments, "creating a promise includes accessing a pledge registry and selecting an existing promise from the pledge registry, or creating and adding a promise to the pledge registry." Claim 15 as originally filed.”
The Examiner respectfully disagrees.

The applicant has additionally argued that the elements are usable together, as previously stated in the prior Office Action “The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.” As such it is not merely enough that they overlap if the inventions themselves have a materially different design, mode of operation, function, or effect. As stated 
The applicant now argues that the design, mode of operation, function, and effect of the allegedly distinct groups are sufficiently similar, however as stated above they are not. Further this is a mere allegation that they are “sufficiently similar” without any specific reason or explanation as to why they are “sufficiently similar”. Rather the applicant continues to argue portions of the specification which establish that “in some embodiments” the invention can create a promise. This does not establish they are similar but again argues that they are usable together. The Examiner again asserts that the claims continue to have a materially different design, mode of operation, function, or effect and as such the restriction continues to be proper and has been maintained. The Examiner also notes that this restriction was previously made FINAL. Lacking any additional arguments from the applicant the Examiner has not been persuaded and as such the restriction requirement has been maintained.
In response to the applicant’s arguments on pages 12-16, regarding the 101 rejections, specifically that “The Office, in its attempt to support the 35 U.S.C. § 101 rejections, contends that the claimed invention is directed to an abstract idea. See Final Office Action, page 2. Specifically, the Office contends that Applicant's claimed "operating conditions" of Claims 1 and 17 amount to "statements which are evaluated by rules," and, thus, represent a certain method of organizing human activity based on performing fundamental economic practices. See Final Office Action, page 3. The Office additionally argues that the "computer-executable enforcement instructions" recited in Claims 1 and 17 are merely "rules that are used to determine how to monitor" management of terms of a contract or agreement, representing another form of fundamental economic practices, rendering the cited claim element abstract. See Final Office Action, page 52. Finally, the Office contends that Applicant's Claims 1 and 17 claim only generic computer functionality without demonstrating specifics as to how the claims provide a technical solution to a technical problem, and thereby do not integrate the claim elements into a practical application. See Final Office Action, pages 53-55.”
“Applicant respectfully disagrees with the Office's characterization of the claimed invention. At the very least, Applicant submits that the claimed invention is not directed to an abstract idea because the claimed invention is integrated into a practical application. See MPEP 2106.04(d). Under current USPTO guidelines, a claim that recites an abstract idea is considered to not be directed to an abstract idea and, is therefore, patent eligible, if the abstract idea is integrated into a practical application. MPEP 2106.04(d). Applicant submits that the claimed invention is not directed to the alleged abstract idea stated by the Office because any such alleged abstract idea is integrated into a practical application, namely scalably providing client computing devices with trusted services over the internet.”
“Moreover, Applicant is amending Claim 1 to make it abundantly clear that the claimed invention solves a particular technical problem so as to "scalably provid[e] client computing devices with trusted services over the internet." Claim 1 (emphasis added). For instance, Claim 1 is being amended to attribute to the claimed pledge registry database, in part, "a plurality of operating conditions applicable to a service provider associated with a plurality of client computing devices  the plurality of operating conditions relating to a plurality of services available from the service provider . .. and a plurality of one-way hashes. wherein (i) each one-way hash corresponds to a computer-executable enforcement instruction of the plurality of computer-executable enforcement instructions and (ii) each one-way hash enables authentication of the corresponding computer-executable enforcement instruction." Claim 1 (emphasis added). Applicant submits that the noted pluralities of entities of Claim 1 demonstrate scalability of the claimed system to "any potential client." Specification as filed, paragraph [0020].”
 	“Claim 1 is being further amended to specify that the controller computing device "scalably provide[ s] the plurality of services to the plurality of client computing devices in accordance with the plurality of operating conditions," to be accomplished in part by obtaining "the plurality of one-way hashes" and "transmitting, to the plurality of client computing devices, ... (i) a proof of controller authenticity. and (ii) the plurality of one-way hashes corresponding to the plurality of enforcement instructions . ... " Id Applicant submits that the claimed proof of controller authenticity, and plurality of one-way hashes, together, impart scalability as further explained subsequently.”
	“Claim 1, as currently amended, now goes even further to specify that the controller computing device scalably provides the plurality of services by "receiving, from the plurality of client devices, an indication of self.:determined trust in (i) the controller computing device, based on a verification of the proof of controller authenticity, and (ii) the plurality of enforcement instructions, based on a verification of the plurality of one-way hashes corresponding to the plurality of enforcement instructions, said self-determined trust qualifying the plurality of services as trusted services with respect to the plurality of client devices." Id. Applicant submits that the claimed self-determination of trust, as made by the plurality of client computing devices, indicates scalability in that the controller computing device "make[s] itself trustworthy-where 'trustworthy' means that it can be justifiably trusted by many actors, widespread over the Internet." Specification as filed, paragraph [0030].”
	“Applicant respectfully submits that, accomplished at least as delineated above, the aforementioned scalability of the system of Claim 1 integrates the system into a practical application. Applicant's Specification makes it clear that there is a need for a system to be deployed within the Internet to be used to provide services while serving to scalably increase behavioral trust between parties rendering and receiving said services. Specification as filed, paragraphs [0002], [0030], and [0033]. Such a need undoubtedly represents a technical problem, being rooted in the operation of the Internet. Applicant respectfully submits that, by configuring a database and controller to indicate and establish trust using a proof of authenticity of the controller computing device and one-way hashes of the plurality of enforcement instructions, Applicant's claimed system improves the provision of services across the Internet by scalably ensuring that said services are trustworthy. Therefore, Applicant submits that Claim 1 is integrated into a practical application and patent eligible per the latest guidance.”
	“While Applicant asserts that the claimed invention is directed to patent eligible subject matter, Applicant nonetheless submits that if, arguendo, the claimed invention is 
	“Applicant respectfully asserts that the claimed invention includes significantly more than any alleged judicial exception at least because Claim 1 adds "a specific limitation other than what is well-understood, routine, conventional activity." MPEP 2106.05. For example, Claim 1 recites the following specific limitations:”
	[quoting claim 1]
	“Applicant submits that the foregoing Claim 1 elements are not well-understood, routine, or conventional. Specifically, the recited controller computing device is not a generic computer component as alleged by the Office. Applicant's Specification mentions that, "[t]he controller, like a compiler, can be generic." Specification as filed, paragraph [0041]. What this means is that the controller can be advantageously similar to other controllers, while still retaining a specific and unique configuration, as recited in Claim 1, to accomplish a particular task.”
	“In Applicant's claimed system, the claimed "controller computing device" is specially configured to perform transmissions of the claimed "(i) . .. proof of controller authenticity, and (ii) . .. plurality of one-way hashes corresponding to the plurality of enforcement instructions" so as to establish trust in itself among client computing 
	“In view of the foregoing remarks, Applicant respectfully asserts that base Claim 1, as well as base Claim 17, which recites similar elements as those argued above with regard to Claim 1, are directed to patent eligible subject matter. Further, Applicant submits that dependent Claims 2-10 and 18-23 inherit the features of their respective base claims and are likewise directed to patent eligible subject matter at least by virtue of their dependencies. Thus, Applicant respectfully requests that the 35 U.S.C. § 101 rejections of Claims 1-10 and 17-23 be withdrawn.”
	The Examiner respectfully disagrees.
While the applicant has argued that the claims have been rendered into a practical application, because the claims have been amended to recite “namely scalably providing client computing devices with trusted services over the internet” but as discussed during the Interview on December 15, 2021 the claims do not recite any specific elements that make the claims scalable. Other than stating that they are scalable the claims do not recite any elements that achieve this. As such this can be 
	While the applicant has quoted limitations from the claimed invention such as "a plurality of operating conditions applicable to a service provider associated with a plurality of client computing devices  the plurality of operating conditions relating to a plurality of services available from the service provider . .. and a plurality of one-way hashes. wherein (i) each oneway hash corresponds to a computer-executable enforcement instruction of the plurality of computer-executable enforcement instructions and (ii) each one-way hash enables authentication of the corresponding computer-executable enforcement instruction."  This does not explain or establish how this renders the claims into a practical application. Further while the applicant contends that this demonstrates scalability however other than stating explicitly the word scalably nothing in the claim recites any limitations directed toward the scalability. Further this is generically using known techniques to achieve the intended result. Further still the applicant has cited references establishing the use of these values again indicating that these are known conventional techniques. As such the applicant is merely using generic known techniques to achieve their intended result of securing access to data and authenticating data sources.
	Additionally the amended limitation "scalably provide[s] the plurality of services to the plurality of client computing devices in accordance with the plurality of operating conditions," to be accomplished in part by obtaining "the plurality of one-way hashes" "transmitting, to the plurality of client computing devices, ... (i) a proof of controller authenticity. and (ii) the plurality of one-way hashes corresponding to the plurality of enforcement instructions . ... " Id Applicant submits that the claimed proof of controller authenticity, and plurality of one-way hashes, together, impart scalability as further explained subsequently.” Also do not recite anything other than the word scalably that establish how it is scalable or how it is an improved for of scaling. Transmitting the information is merely insignificant extra solution activity and as such does not render the claims into a practical application, as shown in MPEP 2106.05(g). This step isn’t performing any specific authentication but rather merely transmitting information. The applicant has not explained or established how authentication and/or hashing achieves scalability, rather the applicant as merely declared that it is achieved. As stated above these elements are for authentication and preventing tampering not scaling and as such the Examiner has not been persuaded. 
	The amended limitation "receiving, from the plurality of client devices, an indication of self.:determined trust in (i) the controller computing device, based on a verification of the proof of controller authenticity, and (ii) the plurality of enforcement instructions, based on a verification of the plurality of one-way hashes corresponding to the plurality of enforcement instructions, said self-determined trust qualifying the plurality of services as trusted services with respect to the plurality of client devices.", is merely receiving data, which is merely data gathering and as such merely insignificant extra solution activity. The indication of self-determined trust is based on verification of the proof of controller authenticity and based on a verification of the plurality of one-way hashes but these verification steps are not performed the system merely receives an 
	As stated during the Interview the concept of trust does not indicate or produce increased scalability but rather is directed toward security. Further the claims themselves merely recite transmitting and receiving information but do not perform any active steps of authenticating and achieving trust in the system. While the applicant has argued that the limitations accomplish scalability but this is merely an allegation as there are no limitations directed toward scalability or achieving scalability. While the applicant’s specification might indicate there is a need for scalability the claims as written do not recite elements directed toward achieving scalability and as such fail to recite a solution technical problem. The use of proof of authenticity or certificates and the use of one-way hashes are for security and authentication and not toward scalability and as such the limitations improve on the provisions of services. Further as stated above the limitations merely transmit and receive information which is merely data gathering and as such not considered to render the claims into a practical application. 
	While the applicant has argued that the claimed invention includes significantly more than the abstract idea. The limitations are merely data gathering which is considered under 2106.05(g) to be merely data gathering and while the information intends to be used for authenticating the data is merely transmitted and received. 
In response to the applicant’s arguments on pages 16-18, regarding the 102 rejections specifically that “Applicant respectfully submits that the system described in Lee is wholly distinct from Applicant's claimed systems and methods. The following patentable distinctions between elements of Applicant's Claim 1 and the teachings of Lee exemplify some of the distinctions between the claimed invention and Lee, amongst others.”
	“Applicant submits that Lee does not disclose the claimed "controller computing device configured to scalably provide the plurality of services to the plurality of client computing devices in accordance with the plurality of operating conditions." Claim 1 (emphasis added). Neither does Lee disclose the claimed "receiving, from the plurality of client devices, an indication of self determined trust in (i) the controller computing device, based on a verification of the proof of controller authenticity, and (ii) the plurality of enforcement instructions, based on a verification of the plurality of one-way hashes corresponding to the plurality of enforcement instructions, said self-determined trust qualifying the plurality of services as trusted services with respect to the plurality of client devices." Claim 1 (emphasis added.)”
102, 104, and 106," and "one or more websites, digital portals, etc., that provide services consistent with business entity 150," will necessarily function more slowly as the number of client devices or as the number of service providers grows. See Lee, paragraphs [0035] and [0043]. This latency is due to the need for consensus to be reached among nodes of a blockchain based ledger implemented "in a distributed network, controlled by one or more central authorities and multiple nodes" as described in Lee. See Lee, paragraph [0202]. Applicant's claimed system, in contrast, will exhibit significantly less latency when deployed in situations characterized by larger pluralities of client computing devices, services, operating conditions, and enforcement instructions. Applicant's claimed system does not require consensus between all connected entities before trust can be established. Rather, trust is established locally, between a given controller computing device and a given client computing device to be involved in a service to be provided, based on the claimed verifications of the 
	“In light of the above remarks, Applicant respectfully submits that independent base Claim 1 is novel in view of Lee. Moreover, Applicant submits that dependent Claim 2 inherits the patentably distinct features of base Claim 1 and is patentable in view of Lee at least by virtue of its dependence. Thus, Applicant respectfully requests that the 35 U.S.C. § 102(a)(l) rejections of Claims 1 and 2 be withdrawn.”
	The Examiner respectfully disagrees.
While the applicant has argued that the limitations impart an element of scalability, the claims themselves merely recite the word scalably, without any specific limitations to achieve the scalability. The Lee reference Page 4, paragraph [0045]; discloses that the sever can have both cloud storage and cloud computing making the system scalable. Lacking any specific recitation of how the scalability is achieved the Lee reference does establish the concept of scalably carrying out the invention.
	As far as many different client computing devices being enabled to trust, the limitations merely recite transmitting and receiving information but do not recite any specific manner of using the information to achieve the authentication and trust. The Examiner has provided the Sylla reference to establish that these techniques are known and achieve the security and prevent tampering of the instructions. Again these limitations are directed toward security and authentication and not scalability. While the applicant has alleged that Lee “will necessarily function more slowly as the number of client devices or the number of service providers grow” this is merely an allegation with no evidence or facts to establish the comparison. Further as discussed above Lee 
	As stated above the Sylla reference establishes the same method of establishing trust between a client and server. Thus the combination reads over the claims as currently written. Lacking any additional arguments from the applicant the Examiner has not been persuaded and the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Lee, and, where appropriate, in further view of Loewy, Sprosts and Arjomand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689